DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3.	Acknowledgement is made of amendment filed on August 12, 2021, in which claims 1, 2, 5, 12, 14 and 17 are amended, and claims 1-20 are still pending.

Response to Arguments
4.	Applicant's arguments, filed on August 12, 2021, with respect to Claims 1-20 have been fully considered but they are not persuasive.  
5.	With regards to arguments for independent claims 1, 12 and 17, applicants argue that Grossman (US 2018/0197221 A1) and Worley, III et al. (US 9,921,641 B1) fail to disclose generating metadata associated with a timestamp and a location of capture of the first image of the object in the augmented reality application for the first offer based on the first image data and the first offer; and adding the metadata to the object in the augmented reality application for the first visual indicator for the first offer, wherein the added metadata enables a tracking in the augmented reality application during a movement of the object using the timestamp and the location. The examiner respectfully agrees and moots in view of the new grounds of rejections regarding claims 1, 12 and 17, since in Spivack (US 2013/0297460 A1) teaches (“the merchandise object is stored in the merchandise object repository 332 using a data structure having metadata. The metadata can properties of the simulated object, location and/or timing parameters (e.g., sale event, availability, store hours, etc.) The location data can be specified with longitude and latitude coordinates, GPS coordinates, and/or relative position. In one embodiment, the object is associated with a unique identifier or augmented reality (AR) markers. The unique identifier or markers may be further associated with a location data structure having a set of location data that includes the qualifying location data for the merchandise object.” [0063] “The object identifier module 412, in one embodiment, is coupled to the timing module 406, the RF sensor 407, the location sensor 408, the image sensor 409, and/or other sensors 410.” [0087] “Some embodiments of the object identifier module 412 can also receive advisory data associated with the product or service to assist the identifying/recognizing/detecting the product or service. The advisory data being added by another user of the augmented reality environment, or by an administrator or merchant of the augmented reality marketplace. The advisory data can include one or more of: (i) metadata or tags relevant to the product or service, or (ii) an annotation that is descriptive of the product or service. The metadata about the product can be added by another previous user who already identified the product, and/or tagged the product at the location that the mobile device 402 is currently .

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 4, 10, 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grossman (US 2018/0197221 A1) in view of Spivack (US 2013/0297460 A1).
A service provider system comprising: a non-transitory memory; (“The systems and methods disclosed herein generally relate to improvements to searches for products or services. The identification of products or services may be used to facilitate electronic commerce transactions by presenting options to a user, which may be purchase options for acquiring the identified products or services.  ... The keywords may be used to search information associated with vendors, such as web sites associated with product sellers or service providers. Data from sites matching the keywords may be used to generate datasets of information relating to options for acquiring the relevant products or services. Such options may then be presented to the user for selection. Upon user selection of an option, purchase or scheduling of the selected product or service may be automatically facilitated.  The present application discloses a method, system, and computer-readable medium storing instructions for facilitating electronic commerce by automated image-based searching. In some embodiments, the method, system, or instructions may further cause or facilitate purchasing or scheduling related products or services by presenting options relating to products or services to a user, which may include options." [0004-0005] “These may be implemented using software (code embodied on a non-transitory, tangible machine-readable medium) configuring and controlling computer hardware components." [0099]) Grossman also teaches one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the service provider system to perform operations ("These may be implemented using software (code embodied on a non-transitory, tangible machine-readable medium) configuring and controlling computer receiving first image data for a first image of an object being viewed by a first user via an augmented application of a first device; ("The object identification system 100 may be roughly divided into front-end components 102 and back-end components 104. The front-end components 102 allow a user to capture or select images, indicate objects within images, view purchase or other options, and/or purchase products or services via a client computing device 110. The front-end components 102 may communicate with the back-end components 104 via a network 130. The back-end components 104 may use one or more servers 140 to process the data provided by the front-end components 102 and other sources to identify objects or object labels, search for options (such as purchase options), and/or provide information to the client computing device 110. The server 140 may store and retrieve data within a database 146. Additionally, or alternatively, the server 140 may request or receive information from one or more data sources 170, which may be associated with vendors selling products or services. For example, the data sources 170 may be associated with online determining an identifying characteristic associated with the object based on the first image data; ("the server 140 may analyze the image (or portions thereof) to obtain keywords associated with the object. Analysis may include performing a reverse image search on all or part of the image to obtain image object labels that describe one or more objects within the searched image. Additional labels associated with other aspects or features of the image may also be obtained, along with the image object labels. These additional labels may be useful for context, or they may simply be extraneous data to be identified and removed. For example, labels associated with background features such as LAKE, SKY, or TREE may be removed to obtain the image object labels. The image object labels may be used as keywords, or keywords may be derived from the image object labels. The image object labels may identify a type of an object, a manufacturer or maker of the object, a particular model of the object, and/or other characteristics of the object (e.g., color, style, etc.).” [0043]) Grossman also teaches associating an identifier with the object based on the identifying characteristic, wherein the identifier is accessible by other users of the augmented application; ("The method 800 may be implemented using the components of the object identification system 100 to obtain and process an electronic image in order to identify and present relevant product or service purchase options to a user, which may be implemented in detecting a first offer for a first purchase of the object from the first device; (“the server 140 may generate purchase option data or other similar option data from the search results. The purchase option data may include information regarding availability and price, as well as information regarding the characteristics of the products or services identified in the search results. The purchase option data may include offers by one or more sellers to sell products similar or identical to the identified object within the electronic image. Depending upon user preferences, the purchase option data may include products generally similar to the identified object in the electronic image or may include only information regarding products identical to the identified object within the electronic image.” [0047]) Grossman teaches generating a first visual indicator corresponding to the first offer; and associating the first visual indicator with the object, wherein the first visual indicator is viewable by users of the augmented application that are within a threshold distance of the object. (“the client computing device 110 may receive the purchase option data and present related purchase option information to the user. The purchase option information may be presented to the user as a list of purchase options for products or services. In some embodiments, a map showing locations of vendors associated with the purchase options may be presented to the user. The purchase option information may be an indication of the purchase option data, or it may be generated by the client computing device 110 based upon the purchase option data. For example, the purchase option data may include web site addresses or other resource locators, which the client computing device 110 may access in order to obtain additional information regarding each of one or more purchase options (e.g., product previews, images, or prices). The client computing device 110 may further reorder the results indicated by the purchase option data based upon user preferences, product similarity, service relevance, vendor priority, or other factors.” [0048] “the special-purpose application may control the client computing device 110 to adjust the focal length of the camera 115 or to apply one or more filters to the images to vary the image parameters, thereby capturing multiple types of views of the object. Obtaining multiple views or types of views of the object can improve the accuracy of keyword generation by enabling separate analysis of multiple images of the same object and, in some embodiments, comparison of the labels associated with the various images to determine the most salient keywords. " [0037] "the user may select the image from within a web browser or other application operating on the client computing device 110 using an add-on component installed to operate 
Grossman does not explicitly teach augmented reality, generating metadata associated with a timestamp and a location of capture of the first image of the object in the augmented reality application for the first offer based on the first image data and the first offer; and adding the metadata to the object in the augmented reality application for the first visual indicator for the first offer, wherein the added metadata enables a tracking in the augmented reality application during a movement of the object using the timestamp and the location. This is what Spivack teaches (“the merchandise object is stored in the merchandise object repository 332 using a data structure having metadata. The metadata can properties of the simulated object, location and/or timing parameters (e.g., sale event, availability, store hours, etc.) The location data can be specified with longitude and latitude coordinates, GPS coordinates, and/or relative position. In one embodiment, the object is associated with a unique identifier or augmented reality (AR) markers. The unique identifier or markers may be further associated with a location data structure having a set of location data that includes the qualifying location data for the merchandise object.” [0063] “The object identifier module 412, in one embodiment, is coupled to the timing module 406, the RF sensor 407, the location sensor 408, the image sensor 409, and/or other sensors 410.” [0087] “Some embodiments of the object identifier module 412 can also receive advisory data associated with the product or service to assist the identifying/recognizing/detecting the product or service. The 

    PNG
    media_image1.png
    693
    473
    media_image1.png
    Greyscale


10.	With reference to claim 4, Grossman teaches the determining the identifying characteristic comprises receiving the identifying characteristic from the first device based on a selection of a portion of the object within the first image. ("The object identification system 100 may be roughly divided into front-end components 102 and back-end components 104. The front-end components 102 allow a user to capture or select images, indicate objects within images, view purchase or other options, and/or purchase products or services via a client computing device 110. The front-end components 102 may communicate with the back-end components 104 via a network 130. The back-end components 104 may use one or more servers 140 to process the data provided by the front-end components 102 and other sources to identify objects or object labels, search for options (such as purchase options), and/or provide information to the client computing device 110. The server 140 may store and retrieve data within a database 146. Additionally, or alternatively, the server 140 may request or receive information from one or more data sources 170, which may be associated with vendors selling products or services. For example, the data sources 170 may be associated with online retailers selling products associated with an object identified in an electronic image, as described further elsewhere herein. " [0024] “the server 140 may analyze the image (or portions thereof) to obtain keywords associated with the object. Analysis may include performing a reverse image search on all or part of the image to obtain image 
11.	With reference to claim 10, Grossman teaches the associating the first visual indicator to the object comprises storing the first offer and the first visual indicator with the identifier in a record database. (“the server 140 may generate a dataset of purchase option data or other option data collected from the one or more vendor sites based upon the searched keywords. The dataset may include information regarding purchase options identified in the data obtained from the vendor sites, such as a data table with data entries indicating products or services offered for purchase by the one or more vendors. The dataset may be separately generated for each of a plurality of searches, or the dataset may be iteratively updated with additional purchase option data from subsequent searches." [0073] “Genres may be useful in guiding or grouping search results, as well as in determining order options associated with products or services. Therefore, genres may be identified and recorded in the dataset of genre data.the server 140 may compare the keywords with a dataset of genre data. The genre data may include one or more data tables or mappings relating keywords with 
12.	With reference to claim 12, Grossman teaches A method comprising: capturing an image of an object in an augmented scene recorded by an application on a mobile device of a first user, wherein the image is associated with image metadata from the augmented scene recorded by the mobile device; (“The front-end components 102 may be disposed within one or more client computing devices 110, which may include a desktop computer, notebook computer, netbook computer, tablet computer, or mobile device (e.g., a cellular telephone, smart phone, wearable computer, etc.). " [0025] “the user may take a digital photograph using a camera of the client computing device 110. For example, the user may position the camera to capture an image of an object of interest (e.g., a watch) and control the timing of image capture (e.g., by pressing a physical or virtual button). In some such embodiments, the image may be captured using a special-purpose application operating on the client computing device 110 that is configured to perform part or all of the method 300. Thus, the user may operate the camera from within the special-purpose application to capture the image. " [0037] “the user may select the image from within a web browser or other application operating on the client computing device 110 using an add-on component installed to operate within and augment the operation of receiving a purchase offer of the object from the first user via the augmented scene recorded by the mobile device of the first user; (“the server 140 may generate purchase option data or other similar option data from the search results. The purchase option data may include information regarding availability and price, as well as information regarding the characteristics of the products or services identified in the search results. The purchase option data may include offers by one or more sellers to sell products similar or identical to the identified object within the electronic image. Depending upon user preferences, the purchase option data may include products generally similar to the identified object in the electronic image or may include only information regarding products identical to the identified object within the electronic image.” [0047] “the user may select the image from within a web browser or other application operating on the client computing device 110 using an add-on component installed to operate within and augment the operation of such application. " [0038]  “a user of a mobile computing device 110 may send an indication of an image (or portion thereof) to a server 140, and the server 140 may analyze the image to determine associated labels or may transmit part or all of the image to one or more image services 240 for label determination.” [0058]) Grossman further teaches in response to the receiving, determining an identifying mark of the object based on the image; (“Such image locations may be identified based upon the image itself, such as by identifying landmarks or signs within the image. In some embodiments, such image-derived location information may be obtained by the server 140 from an image service 240 in response to a request by the server 140.” [0092]) Grossman teaches determining a geo-location of the object based on the image metadata; (“the server 140 may further identify one or more locations associated with the image or with the user. Such locations may include the current location of the user, which may also be the location of the image when the image has been recently captured by the user via the camera 115 of the client computing device 110. The user's current location may be determined based upon the location of the client computing device 113. For example, the user's location may be determined by the geolocation unit 113 of the client computing device 110 and transmitted to the sever 140 via the network 130, or the user's location may be determined with lower accuracy based upon the location of a wireless node (e.g., a cell tower) through which the client computing device 110 is connected to the network 130. One or more locations may instead be determined as locations associated with the user based upon additional information regarding the user, such as a user mailing address from prior purchases or from a user profile stored in the database 146. In some embodiments, the user's location may be identified from a location associated with the electronic image, which may include location (e.g., GPS coordinate) metadata associated with an image captured using the camera 115 of the client computing device 110.” [0091]) Grossman also teaches tagging the object, wherein the object is tagged based on the identifying mark and the geo-location. 
Grossman does not explicitly teach augmented reality scene, generating additional metadata associated with a timestamp of capture of the image of the object in the augmented reality scene for the purchase offer based on the image and the purchase offer; creating a virtual graphic for the purchase offer within the augmented reality scene; the object within the augmented reality scene with the virtual graphic, and adding the additional metadata to the object in the augmented reality scene for the visual graphic for the purchase offer, wherein the added additional metadata enables a tracking in the augmented reality scene during a movement of the object. This is what Spivack teaches (“the merchandise object is stored in the merchandise object repository 332 using a data structure having metadata. The metadata can properties of the simulated object, location and/or timing parameters (e.g., sale event, availability, store hours, etc.) The location data can be specified with longitude and latitude coordinates, GPS coordinates, and/or relative position. In one embodiment, the object is associated with a unique identifier or augmented reality (AR) markers. The unique identifier or markers may be further associated with a location data structure having a set of location data that includes the qualifying location data for the merchandise object.” [0063] “the host server 224 includes the multimedia server 206 or a combination of multimedia servers to manage images, photographs, animation, video, audio content, graphical content, documents, and/or other types of multimedia data for use in or to supplement simulated content such as simulated objects and their associated deployment environment (e.g., a simulated environment).” [0044] “The object identifier module 412, in one embodiment, is coupled to the timing module 406, the RF sensor 407, the location sensor 408, the image sensor 409, and/or other sensors 410.” [0087] “Some embodiments of the object identifier module 412 can also receive advisory data associated with the product or service to assist the identifying/recognizing/detecting the product or service. The advisory data being added by another user of the augmented reality environment, or by an administrator or merchant of the augmented reality marketplace. The advisory data can include one or more of: (i) metadata or tags relevant to the product or service, or (ii) an annotation that is descriptive of the product or service. The metadata about the 

    PNG
    media_image1.png
    693
    473
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Spivack into Grossman, in order to reduce the consumer user's effort in conducting such activities, reduce necessary sales personnel and their working hours, and increase sales.
the object comprises one of a plurality of objects, and wherein each of the plurality of objects is further tagged (“The user may select such an image or portion of such an image to be searched to identify objects and associated products or services. ... The evaluation data sources may provide information associated with images (e.g., image labels or keywords) or may provide information associated with keywords (e.g., products or services related to keywords derived from images). ... The rules may identify tags or labels associated with the image or may identify similar images having known labels. The labels or other metadata associated with the similar images may be then returned as being relevant to the searched image. Some image services 240 may further utilize metadata associated with the image to determine image labels, when available, such as EXIF data. Thus, the image services 240 may provide textual labels associated with objects or other features represented within a searched image, which labels may be further evaluated by the server 140 to determine keywords relevant to products or services associated with an object represented within the image.” [0033-0034])
Grossman does not explicitly teach the virtual graphic within the augmented reality scene. This is what Spivack teaches (“the host server 224 includes the multimedia server 206 or a combination of multimedia servers to manage images, photographs, animation, video, audio content, graphical content, documents, and/or other types of multimedia data for use in or to supplement simulated content such as simulated objects and their associated deployment environment (e.g., a simulated environment).” [0044] “Some embodiments of the object identifier module 412 can also receive advisory data associated with the product or service to assist the .
14.	Claims 2, 3 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grossman (US 2018/0197221 A1) and Spivack (US 2013/0297460 A1), as applied to claim 1 above, and further in view of Glasgow et al. (US 2016/0283519 A1).
15.	With reference to claim 2, Grossman does not explicitly teach the operations further comprise: receiving second image data for a second image from a second device of a second user; determining that the second image comprises the object using a probabilistic model for object identification and the added metadata; and causing the first visual indicator to be displayed with the object in the second image data.  This is what Spivack teaches.  Spivack teaches the added metadata (“Some embodiments of the object identifier module 412 can also receive advisory data associated with the product or service to assist the identifying/recognizing/detecting the product or service. The advisory data being added by another user of the augmented 
The combination of Grossman and Spivack does not explicitly teach the operations further comprise: receiving second image data for a second image from a second device of a second user; determining that the second image comprises the object using a probabilistic model for object identification; and causing the first visual indicator to be displayed with the object in the second image data. This is what Glasgow teaches (“As a user uses both devices 310a and 310b, a history index is generated that includes key images for events that occur on both devices 310a, 310b.  For example, a first history index may be generated just as described above for first device 310a. A second history index may then be generated for events occurring on the second device 310b, where both sets of events are associated with a single user. The devices 310a, 310b may then communicate with each other and/or with the networked system 302 to merge the first and the second history indexes into a single visual search index. This may involve sharing an index outline with key 
16.	With reference to claim 3, the combination of Grossman and Spivack does not explicitly teach the probabilistic model is based on at least one of a predicted travel distance of the object over a time period based on the movement or a number of instances of the object within a proximity of the location associated with the object. This is what Glasgow teaches (“Data decay module 810 then gathers the image frames stored by the activity capture module 806 and the context information gathered by the activity analysis module 808 in order to generate a data decay model customized to usage patterns of a user of the device 800. The data decay module 810 
17.	With reference to claim 5, Grossman does not explicitly teach the operations further comprise: receiving second image data for a second image from a second device of a second user; determining that the second image comprises the object based on the identifying characteristic in the second image and the added metadata; and causing the first visual indicator to be displayed with the object in the second image data. This is what Spivack teaches.  Spivack teaches the added metadata (“Some embodiments of the object identifier module 412 can also receive advisory data associated with the product or service to assist the identifying/recognizing/detecting the product or service. The advisory data being added by another user of the augmented reality environment, or by an administrator or merchant of the augmented reality marketplace. The advisory data can include one or more of: (i) metadata or tags relevant to the product or service, or (ii) an annotation that is descriptive of the product or service. The metadata about the product can be added by another previous user who already identified the product, and/or tagged the product at the location that the mobile device 402 is currently situated.” [0094]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Spivack into Grossman, in order to reduce the consumer user's effort in conducting such activities, reduce necessary sales personnel and their working hours, and increase sales.
The combination of Grossman and Spivack does not explicitly teach the operations further comprise: receiving second image data for a second image from a second device of a second user; determining that the second image comprises the object based on the identifying characteristic in the second image; and causing the first visual indicator to be displayed with the object in the second image data. This is what Glasgow teaches (“As a user uses both devices 310a and 310b, a history index is generated that includes key images for events that occur on both devices 310a, 310b.  For example, a first history index may be generated just as .
18.	Claims 6-9, 11 and 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grossman (US 2018/0197221 A1) and Spivack (US 2013/0297460 A1), as applied to claims 1, 5, 10, 12 and 13 above, and further in view of Worley, III et al. (US 9,921,641 B1).
 prior to the causing, the operations further comprise: authenticating that the second user is an owner of the object, wherein the causing is in response to the authenticating. This is what Worley, III teaches (“an offer for the transfer of property rights for the associated object is generated. Property rights of the object may be determined, as well as property rights of the object relative to a particular user. For example, the sell module 906 of the transaction module 128 may access the ownership rights 404(3) in the object datastore 114 to determine if the object can be sold and, if so, whether ownership rights allow a particular user to sell the object.” col. 17, lines 32-39 “accessing ownership rights for the physical object, wherein the ownership rights include first ownership rights that indicate first property rights for a first user and second ownership rights that indicate second property rights for a second user; and determining, based at least on the first ownership rights, that the first user holds property rights that allow the first physical object to be sold by the first user.” claim 10) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Worley, III into the combination of Grossman and Spivack, in order to prevent a user from conveying property rights in an object which they may not have.
20.	With reference to claim 7, the combination of Grossman and Spivack does not explicitly teach the operations further comprise: receiving an acceptance of the first offer from the second user; and processing a sale of the object to the first user based on the acceptance and the authenticating. This is what Worley, III teaches (“an offer for the transfer of property rights for the associated object is 
21.	With reference to claim 8, the combination of Grossman and Spivack does not explicitly teach the authenticating that the second user is the owner comprises: analyzing an ownership document for the object; and verifying that the second user is the owner of the object based on the ownership document. This is what Worley, III teaches (“an offer for the transfer of property rights for the associated object is generated. Property rights of the object may be determined, as well as property rights of the object relative to a particular user. For example, the sell module 906 of the transaction module 128 may access the ownership rights 404(3) in the object datastore 114 to determine if the object can be sold and, if so, whether ownership rights allow a 
22.	With reference to claim 9, the combination of Grossman and Spivack does not explicitly teach the operations further comprise: receiving a second offer for the object from the second user; and adding the second offer to one of the first visual indicator or a second visual indicator for the object. This is what Worley, III teaches (“The user may then use this appraised value to set the offer price for the painting 1012. This appraisal may be dependent upon the property rights transferred. Continuing the example, an appraisal of an offer price for sale may be different from an appraisal for a six-month rental.  At 1610, the offer is provided via the network 306 to another party, 
23.	With reference to claim 11, the combination of Grossman and Spivack does not explicitly teach the record database comprises a blockchain record of at least the first offer distributed to a plurality of other devices. This is what Worley, III teaches (“the sell module 906 of the transaction module 128 may access the ownership rights 404(3) in the object datastore 114 to determine if the object can be sold and, if so, 
24.	With reference to claim 14, Grossman teaches receiving at least one additional image of a different one of the plurality of objects; determining that the at least one additional image comprises the object based on the geo-location, the identifying mark; ("The rules may identify tags or labels associated with the image or may identify similar images having known labels. The labels or other metadata associated with the similar images may be then returned as being relevant to the searched image. Some image services 240 may further utilize metadata associated with the image to determine image labels, when available, such as EXIF data. Thus, the image services 240 may provide textual labels associated with objects or other features 
Grossman does not explicitly teach a second user; and the added additional metadata; displaying the virtual graphic with the different one of the plurality of objects in the augmented reality scene to the second user. This is what Spivack teaches.  Spivack teaches the added additional metadata; (“Some embodiments of the object identifier module 412 can also receive advisory data associated with the product or service to assist the identifying/recognizing/detecting the product or service. 
The combination of Grossman and Spivack does not explicitly teach a second user; displaying the virtual graphic with the different one of the plurality of objects in the augmented reality scene to the second user. This is what Worley, III teaches (“the pre-determined gesture is associated with an object in the augmented reality environment. For example, it may be an object the user's gesturing hand is pointed to, such as the painting 1012 shown here. ...  Virtual objects include media content such as songs, movies, electronic books, computer-generated scenes, and so forth. Association with the object may be dependent upon the context of the interaction. ...  in some implementations the system 100 may provide a recommendation of what objects to offer.” col. 16, lines 43-57 “the ownership rights include first ownership rights that indicate first property rights for a first user and second ownership rights that indicate second property rights for a second user;” claim 10; Fig. 10) Therefore, it would 
25.	With reference to claim 15, The combination of Grossman and Spivack does not explicitly teach the purchase offer further comprises a contact identifier ​for the first user, and wherein the virtual graphic is displayed with the contact identifier for the first user to the second user in the augmented reality scene. This is what Worley, III teaches (“Then the transaction type 604 indicates the transaction involves a sale, the sell details 614 may be populated. The details may include a sale price 614(1) indicating a sale price of the object, a buyer identification 614(2) indicating the identity of a buyer, delivery details 614(3) describing how the object is to be delivered, and other information.” col. 8, lines 51-57 “a user is identified in an augmented reality environment. As described above, the tracking and control module 124 may perform the identification. This identification may be absolute or relative. As shown here, the augmented reality system may absolutely recognize a user as user 102(1), potentially with reference to the user identification 502 information described above. Also shown is a particular access level of "administrator" associated with the user 102(1). In comparison to absolute identification, a relative identification is that person A and person B are different individuals but with unknown identities.” col. 11, lines 33-44) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Worley, III into 
26.	With reference to claim 16, Grossman teaches the determining that the at least one additional image comprises the object is further based on a number of the plurality of objects within an area associated with the geo-location. (“the user's location may be determined by the geolocation unit 113 of the client computing device 110 and transmitted to the sever 140 via the network 130, or the user's location may be determined with lower accuracy based upon the location of a wireless node (e.g., a cell tower) through which the client computing device 110 is connected to the network 130. ... the user's location may be identified from a location associated with the electronic image, which may include location (e.g., GPS coordinate) metadata associated with an image captured using the camera 115 of the client computing device 110. ... A location may instead be determined for the image separately from locations associated with the user. Such image locations may be identified based upon the image itself, such as by identifying landmarks or signs within the image. In some embodiments, such image-derived location information may be obtained by the server 140 from an image service 240 in response to a request by the server 140. In further embodiments, the server 140 may adjust the identified keywords based upon the identified location information. For example, the identified keywords may be augmented by the addition of keywords indicating the locations, such as place names or landmark descriptions. As another example, the keywords may be filtered based upon services or objects likely to be of particularly high or low relevance to an area. … Because services are typically more dependent upon location than products, the vendor sites searched may be determined 
27.	Claims 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grossman (US 2018/0197221 A1) in view of Spivack (US 2013/0297460 A1) and Worley, III et al. (US 9,921,641 B1).
28.	With reference to claim 17, Grossman teaches A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations (“A tangible, non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computer system, cause the computer system to:” [0126]) Grossman also teaches receiving visual data of an item for sale by a first user from a first device of the first user, wherein the visual data comprises a geo-location tag of the item identifying the item to an object recognition operation of an augmented experience; determining that the image includes the item based at least on the geo-location tag; ("The object identification system 100 may be roughly divided into front-end components 102 and back-end components 104. The front-end components 102 allow a user to capture or select images, indicate objects within images, view purchase or other options, and/or purchase products or services via a client computing device 110." [0024] "The geolocation component 113 may include a global positioning system (GPS) receiver configured to generate geolocation data indicating the location of the client computing device 110." [0025] "the server 140 may search for related products or services similar to or associated with the identified object based upon the 
Grossman does not explicitly teach augmented reality experience; receiving a sale offer of the item from the first device, wherein the sale offer comprises a contact identifier of the first user; generating metadata associated with a timestamp of capture of the visual data of the item in the augmented reality experience for the sale offer based on the visual data and the sale offer; generating a graphical object for the item in the augmented reality experience based on the sale offer and the contact identifier; linking the graphical object to the item in the augmented reality experience; adding the metadata to the item in the augmented reality experience for the graphical object for the sale offer, wherein the added metadata enables a tracking in the augmented reality experience during a movement of the item; receiving an image within the augmented reality experience from a second device of a second user; and displaying the graphical object within the augmented reality experience on the second device, wherein the graphical object is associated with the item in the augmented reality experience. This is what Spivack teaches.  Spivack teaches augmented reality experience; generating metadata associated with a timestamp of capture of the visual data of the item in the augmented reality experience for the sale offer based on the visual data and the sale offer; adding the metadata to the item in the augmented reality experience for the graphical object for the sale offer, wherein the added metadata enables a tracking in the augmented reality experience during a movement of the item; (“the merchandise object is stored in the merchandise object repository 332 using a data structure having metadata. The metadata can properties of the simulated object, location and/or timing parameters (e.g., sale event, availability, store hours, etc.) The location data can be specified with longitude and latitude coordinates, GPS coordinates, and/or relative position. In one embodiment, the object is associated with a unique identifier or augmented reality (AR) markers. The unique identifier or markers may be further associated with a location data structure having a set of location data that includes the qualifying location data for the merchandise object.” [0063] “the host server 224 includes the multimedia server 206 or a combination of multimedia servers to manage images, photographs, animation, video, audio content, graphical content, documents, and/or other types of multimedia data for use in or to supplement simulated content such as simulated objects and their associated deployment environment (e.g., a simulated environment).” [0044] “The object identifier module 412, in one embodiment, is coupled to the timing module 406, the RF sensor 407, the location sensor 408, the image sensor 409, and/or other sensors 410.” [0087] “Some embodiments of the object identifier module 412 can also receive advisory data associated with the product or service to assist the 

    PNG
    media_image1.png
    693
    473
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Spivack into 
The combination of Grossman and Spivack does not explicitly teach receiving a sale offer of the item from the first device, wherein the sale offer comprises a contact identifier of the first user; generating a graphical object for the item in the augmented reality experience based on the sale offer and the contact identifier; linking the graphical object to the item in the augmented reality experience; receiving an image within the augmented reality experience from a second device of a second user; and displaying the graphical object within the augmented reality experience on the second device, wherein the graphical object is associated with the item in the augmented reality experience. These are what Worley, III teaches. Worley, III teaches receiving a sale offer of the item from the first device, wherein the sale offer comprises a contact identifier of the first user; generating a graphical object for the item in the augmented reality experience based on the sale offer and the contact identifier; (“Then the transaction type 604 indicates the transaction involves a sale, the sell details 614 may be populated. The details may include a sale price 614(1) indicating a sale price of the object, a buyer identification 614(2) indicating the identity of a buyer, delivery details 614(3) describing how the object is to be delivered, and other information.” col. 8, lines 51-57 “a user is identified in an augmented reality environment. As described above, the tracking and control module 124 may perform the identification. This identification may be absolute or relative. As shown here, the augmented reality system may absolutely recognize a user as user 102(1), potentially with reference to the user identification 502 information linking the graphical object to the item in the augmented reality experience; (“the pre-determined gesture is associated with an object in the augmented reality environment. For example, it may be an object the user's gesturing hand is pointed to, or an object which the user is holding, touching, or within a pre-determined distance of. As described above, these objects may be tangible real world objects or virtual objects. Tangible objects include items such as tables, chairs, people, pets, food containers, printed books, and so forth. Virtual objects include media content such as songs, movies, electronic books, computer generated scenes, and so forth. As described above, the object itself may be categorized as a unitary item, package, group of closely interrelated objects, container, and so forth.” col.14, lines 30-42 “a selection indicator designating the object is generated. This selection indicator may comprise a visual indicator proximate to or overlapping the associated object.” col. 15, lines 3-6) Worley, III further teaches receiving an image within the augmented reality experience from a second device of a second user; displaying the graphical object within the augmented reality experience on the second device, wherein the graphical object is associated with the item in the augmented reality experience. (“the pre-determined gesture is associated with an object in the augmented reality environment. For example, it may be an object the user's gesturing hand is pointed to, such as the painting 1012 shown here. ...  Virtual objects include media content such as songs, movies, electronic books, computer-generated scenes, and so 
29.	With reference to claim 18, Grossman teaches the geolocation tag comprises a device identifier for one of the first device or a third device associated with the item, wherein the device identifier allows GPS lookup of the first device or the third device for geo-location detection of the item.(“ the server 140 may further identify one or more locations associated with the image or with the user. Such locations may include the current location of the user, which may also be the location of the image when the image has been recently captured by the user via the camera 115 of the client computing device 110. The user's current location may be determined based upon the location of the client computing device 113. For example, the user's location may be determined by the geolocation unit 113 of the client computing device 110 and transmitted to the sever 140 via the network 130, or the user's location may be determined with lower accuracy based upon the location of a wireless node (e.g., a cell tower) through which the client computing device 110 is connected to the network 130. One or more locations may instead be determined as locations associated with the user 
30.	With reference to claim 19, Grossman teaches the visual data comprises one of a plurality of images, a video, or a three-dimensional scan of the item, wherein the visual data further comprises a selection of an identifying mark on the item, and wherein the graphical object is further associated with the item based on the identifying mark. (“the server 140 may divide a portion of an image received from a client computing device 110 into a plurality of subdivided images corresponding to a user selection of an area within the original image. The server 140 may then send a set of the subdivided images (which may include the full portion of the image or the full image) to a plurality of image services 240 for evaluation. ...  Descriptive labels may include image object labels describing types of objects within the image, which may be identified by automated comparison against other similar images as text previously associated with the other similar images. Such descriptive labels may include labels indicating specific identification of unique objects, such as people or landmarks, as well as contextual labels associated with such unique objects. Descriptive labels may also 
31.	With reference to claim 20, the combination of Grossman and Spivack does not explicitly teach the operations further comprise: receiving a purchase offer of the item from the second device; and notifying the first user of the purchase offer via the augmented reality experience. This is what Worley, III teaches (“the system 100 may be configured to provide an assessment of the value of the selected painting 1012. The user may then use this appraised value to set the offer price for the painting 1012. ... the offer is provided via the network 306 to another party, merchant, marketplace, and so forth. In other implementations, an image of the associated object may be acquired by the ARFN 102 and included in the offer. Other data may also be provided in the offer, including the date acquired 402(2), the purchase price 404(5), and so forth.” col. 17, lines 52-64 “By monitoring user interactions with objects in the augmented reality environment, various tasks are more easily performed. A pre-determined gesture made towards a particular object may trigger placement of an order for that object. Likewise, a pre-determined gesture made towards a particular object may trigger an offer for transfer of property rights in the object. The process of offering the object may include presenting a confirmation to the user to confirm the offering and possibly parameters such as price, type of transfer, and so forth.” col. 2, lines 18-29) Therefore, .

Conclusion
32.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on 9:00 - 5:30 PM, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619